Bailey, J We are at a loss to understand the theory upon which the jury found a verdict for the plaintiff, or the principle upon which the court below overruled the defendant’s motion for a new trial. The plaintiff’s claim for extra work was unliquidated, eithe* by a previous agreement or a subsequent accounting, and the evidence is clear and undisputed that the amount which he was entitled to charge was in dispute between him and the defendant. He had fixed his own prices, but the defendant had refused to assent to them, and consequently there existed between them a controversy in relation to a matter about which they might fairly differ. A compromise of such a dispute is based upon a sufficient consideration and is binding. The evidence, even without reference to the recitals of the order and acceptance, renders it entirely clear that the matters in dispute were convassed by the parties and a compromise and settlement arrived at, by which the defendant was to pay the plaintiff’s indebtedness to Weare & Co. in full satisfaction of her account with him. The only witnesses who testified were the plaintiff himself, and the attorney who acted for the defendant in negotiating the compromise. The agreement is fully and satisfactorily shown by the testimony of the attorney and is not disputed by that of the plaintiff. To consummate such agreement, the order read in evidence was drawn arid accepted and subsequently paid. We are unable to see why the defense of an accord and satisfaction is not fully established by this evidence. Moreover, the terms and consideration of the agreement are fully set out in the order and acceptance. In the order, it is expressly agreed that the amount paid Weare & Co. should be in full of all the plaintiff’s demands for work and labor done and materials furnished in repairing the defendant’s house, and was accepted by the plaintiff as a compromise settlement of all accounts between himself and the defendant to that date. By the acceptance the amount covered by the order is declared to be in full of all the defendant’s indebtedness to the plaintiff This language is clear and unequivocal, and leaves no room for construction. But it is urged that because of the words written by the plaintiff at the foot of the order before signing it, it must be held, either that his assent was not in fact given to the proceeding recitals and stipulations, or that his assent was given under compulsion or duress, and that in either case those stipulations and recitals are not binding upon him. It is exceedingly difficult to extract from those words any definite or sensible meaning whatever, and mneh less can we give them the effect contended for. The words are, “ I sign under the compulsory note just to pay my just bills due Mr. John F. Weare.” If we are to understand him to mean, as he probably did, that he was induced to sign the order by reason of his desire to obtain thereby the means to pay a just debt which he was extremely anxious to satisfy, we see in his language nothing inconsistent with any of the preceding terms of the order, or which imputes to the defendant the exercise of any compulsion or duress. The most that can be said of this language is, that it expresses the motives by which the plaintiff was actuated and controlled in accepting the defendant’s proposition for a compromise. But no rule is better settled than that where a party is induced, without fraud, to enter into a contract upon a sufficient consideration, the motives or purposes by which he was actuated in giving his assent, are wholly immaterial. Even if we were to regard these words as intending to impute to the defendant compulsion or duress, the evidence is clear that no compulsion whatever was in fact used, but that the plaintiff was left entirely at liberty to accept or reject the offer of compromise as his preferences or interests might dictate. The fact that he was in great need of money to pay the claims of creditors who were threatening him with legal proceedings, has no tendency to make out a case of compulsion. It may have furnished and probably did furnish a motive for accepting a proposition to receive as a compromise a "portion of his claim in lieu of the whole, but it cannot be said to have interfered, in any legal sense, with his entire freedom of action in dealing with defendant. Eor can the words written by the plaintiff above his signature be regarded as evidence of an intention to withhold his assent from so much of the order as recites and evidences a compromise, and to avail himself of the residue of the instrument. We know of no rule of interpretation by which such intention can be derived from the words employed. Such is not their meaning. They indicate, if anything, that the plaintiff executed the instrument as an entirety, that he might thereby obtain the means to pay a just and pressing debt. The evidence clearly establishes a valid compromise of the account in dispute, and a payment and satisfaction by the defendant of the amount agreed upon. On this subject the evidence is all one way. These facts constitute a complete defense. It follows, then, that the verdict is wholly unsupported by the evidence, and that the court erred in refusing to set it aside and to award a new trial. The judgment will therefore be reversed and the cause remanded. Reversed and remanded.